Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display screen brightness processing method, including: shooting a user through a camera arranged on a display screen5 of a terminal device; determining a position relationship between a face of the user and a corresponding display screen according to a shooting result, wherein the terminal device is provided with at least two display screens; and separately adjusting brightness of each display screen according to the position relationship. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display screen brightness processing method and a terminal device including, inter alia, 
wherein, before the step of shooting a user through a camera arranged on a display screen of a terminal device, the method further comprises: 
determining state information of each display screen through a Hall device arranged on the terminal device, wherein the state information comprises a folded state and an unfolded state; and 
the step of determining a position relationship between a face of the user and a corresponding display screen according to a shooting result comprises: 
Application No. 16/630,967Page 2 of 11when the state information is determined to be the unfolded state, determining the position relationship between the face of the user and the corresponding display screen according to the shooting result, of claim 2 (fig. 3); 
the terminal device further comprising: 

the image recognition module is configured to: determine the position relationship between the user's face and the corresponding display screen according to the shooting result of the shooting module when the Hall device module determines that the state information is the unfolded state, of claim 10 (fig. 5); and 
wherein, before the step of shooting a user through a camera arranged on a display screen of a terminal device, the method further comprises: 
determining state information of each display screen through a Hall device arranged on the terminal device, wherein the state information comprises a folded state and an unfolded state; and 
the step of determining a position relationship between a face of the user and a corresponding display screen according to a shooting result comprises: 
when the state information is determined to be the unfolded state, determining the position relationship between the face of the user and the corresponding display screen according to the shooting result, of claim 17 (fig. 5).
Chang (US 10,320,962) teaches a dual screen smartphone device (fig. 2A-2C) with a high resolution full screen display. In some aspects, a dual display smartphone device includes a first display screen on a first face of the smartphone device operable to provide a high resolution, fully viewable visual display that occupies substantially 100% of the surface area of the first face; a second display screen on a second face of the smartphone device operable to provide a high resolution visual display while providing space for placing one or more cameras and sensors on the second face.  Chang does not teach nor suggest above claimed features related to determining a positional relationship between a face of the user and a corresponding display screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628